t c memo united_states tax_court donald t and marlene b robinson petitioners v commissioner of internal revenue respondent docket no filed date donald t and marlene b robinson pro sese jason m kuratnick for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies additions to tax for failure_to_file timely pursuant to sec_6651 and accuracy-related_penalties pursuant to sec_6662 with respect to petitioners’ federal_income_tax as follows 1all section references are to the internal_revenue_code in continued year deficiency dollar_figure big_number addition_to_tax penalty sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure the issues we must decide are whether the burden_of_proof has shifted to respondent pursuant to sec_7491 whether petitioner husband was an employee or an independent_contractor of temple university whether petitioners are entitled to deduct business_expenses reported on their returns on schedules c profit or loss from business whether petitioners are entitled to deduct employee business and miscellaneous expenses reported on their returns on schedules a itemized_deductions whether petitioners are liable for the additions to tax under sec_6651 for failure_to_file timely returns and whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time they filed their petition petitioners were residents of pennsylvania petitioners are husband and wife hereinafter referred to continued effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated individually as mr robinson or mrs robinson respectively who filed joint tax returns for their and tax years the years in issue during the years in issue mr robinson was employed as a full-time professor at rowan university where he taught classes related to criminal justice over the past several decades mr robinson has earned_income periodically from other activities such as writing training curriculums for police officers and providing expert testimony since a large part of his outside work has included teaching classes at temple university temple and preparing curriculums for temple’s training programs although respondent sometimes characterized mr robinson’s position at temple as adjunct professor mr robinson was technically a vocational instructor the courses he taught were not part of the university’s regular curriculum rather they were part of its criminal justice training program cjtp the courses offered through the cjtp were not offered for college credit to regular temple students instead the students mr robinson taught were usually police officers or other criminal justice personnel enrolled in the cjtp’s municipal police academy the students usually were assigned to the cjtp’s municipal police academy by a pennsylvania state law enforcement training commission such as the pennsylvania commission on crime and delinquency or the municipal police officers’ education and training commission in most cases temple operated the courses under a contract billed to the commonwealth of pennsylvania mr robinson was not responsible for managing the enrollment in his classes and temple provided him with classroom space mr robinson bore no risk of loss from underenrollment in the courses and he had no possibility of earning a profit in excess of his agreed compensation from temple the curricula he wrote were prepared at the direction of temple which set the deadline for his finished product the topics to be covered in the curricula were conveyed to him by temple but frequently they were mandated by the state commissions that contracted with temple sometimes mr robinson was responsible for only a portion of the curriculum at other times he wrote or edited the entire curriculum the completed curricula became the property of temple mr robinson was paid an hourly rate for teaching and a flat rate for updating curricula before mr robinson earned 2although the documents the cjtp submitted to temple’s payroll department to report compensation due to mr robinson provide numbers of hours and hourly rates for his work updating curricula those documents are inconsistent with the curriculum development proposal also in the record which provides a flat fee for updating curriculums because the documents submitted to the payroll department are generic because the curriculum development proposal stated the full amount mr robinson would be paid before the time he had completed the task and because the curriculum development proposal provides significantly more continued substantial income from teaching and updating curricula at temple sometimes as much as dollar_figure per year however in recent years he has not been hired as often by temple during mr robinson received dollar_figure from temple for teaching days during the municipal police academy which met from may to october and dollar_figure for updating one curriculum his teaching services and his curriculum updating services were engaged under separate agreements entered at different times during mr robinson received dollar_figure from temple for teaching portions of three different courses and he received dollar_figure for updating curricula his income from temple was paid pursuant to four separate agreements between mr robinson and temple from until temple treated mr robinson as an independent_contractor and reported his income on forms misc miscellaneous income beginning around temple began to treat mr robinson as an employee and report his income on forms w-2 wage and tax statement mr robinson requested that temple treat him as an independent_contractor but temple refused nonetheless petitioners continued to report mr robinson’s income on their schedule c as if he were an continued detail about the agreement between the parties we conclude that mr robinson was paid a flat fee for his work updating curricula 3petitioner testified that temple used to report his income on form 1099-c but we assume he meant form 1099-misc miscellaneous income and not form 1099-c cancellation of debt independent_contractor during the years in issue temple treated mr robinson as a part-time_employee and issued him forms w-2 temple did not provide mr robinson with an office and he completed his work for temple out of an office in his home his office at home occupied square feet of his big_number square-foot home during the years in issue his office was not used by anyone else except to pass through it during the years in issue mrs robinson was employed as the general manager for influence marketing a wholly owned subsidiary of qvc inc as general manager she was in charge of two operations one in nearby pennsylvania and one at the mall of america in minnesota mrs robinson’s operations are retail locations and also attract tourists who receive tours of the qvc facility additionally the operation in pennsylvania has an audience venue that hosts a variety of events including interviews with celebrities who endorse qvc products mrs robinson was responsible for the profitability of both locations and had control_over strategic initiatives mrs robinson was eligible for reimbursement of her employee-related expenses she made a number of trips to visit the mall of america in minnesota and each of those trips was reimbursed in full by influence marketing in total she was reimbursed for expenses of dollar_figure and dollar_figure during petitioners’ and tax years respectively petitioners were involved in a prior dispute before the tax_court regarding whether mr robinson qualified as an independent_contractor when he performed services for temple that dispute ended when the internal_revenue_service irs stipulated that petitioners had no deficiency for the year there in issue we take judicial_notice of the stipulated decision entered in the case at docket no 10791-04s on date petitioners filed late tax returns for the years in issue the irs did not receive petitioners’ tax_return until date and it did not receive their tax_return until date on a schedule c attached to their tax_return petitioners reported income of dollar_figure and expenses totaling dollar_figure relating to mr robinson’s services to temple on a schedule a attached to their return petitioners also claimed a miscellaneous deduction of dollar_figure in excess of the 2-percent limitation the largest portion of that deduction was from employee business_expenses mrs robinson incurred in her employment as a manager with influence marketing mr robinson also claimed deductions for employee business_expenses from his position as a professor at rowan university petitioners reported similar expenses on their tax_return on their schedule c for petitioners reported income of dollar_figure and expenses totaling dollar_figure from mr robinson’s work at temple on their schedule a petitioners claimed a miscellaneous deduction of dollar_figure in excess of the 2-percent limitation most of the deductions on their schedule a were from unreimbursed employee business_expenses petitioners claimed from both of their full-time jobs on november and date respondent mailed letters to petitioners notifying them that respondent was examining their and tax returns during the examination petitioners did not provide any documentation substantiating their reported expenses instead mr robinson repeatedly insisted throughout the examination that the examining officer needed to first separately consider whether he qualified as an independent_contractor with regard to the services he performed for temple on date respondent issued petitioners a notice_of_deficiency for the years in issue in the notice_of_deficiency respondent asserted that mr robinson was an employee of temple and not an independent_contractor petitioners were not entitled to deduct the schedule c expenses reported on their returns and petitioners were not entitled to deduct the employee business and miscellaneous expenses reported on their returns petitioners timely filed a petition seeking redetermination of the deficiencies additions to tax and penalties opinion i whether the burden_of_proof has shifted under sec_7491 we consider as a preliminary matter petitioners’ contention that the burden_of_proof has shifted to respondent pursuant to sec_7491 generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to such issue and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 see also rule a taxpayers bear the burden of proving that they have met the requirements of sec_7491 135_tc_471 petitioners contend that they have satisfied the requirements of sec_7491 and that the burden_of_proof as to all factual issues affecting the deficiencies in their taxes should be shifted to respondent respondent contends that the burden should not shift because petitioners have not substantiated their claimed expenses and did not cooperate with respondent’s requests for documentation we agree with respondent that the burden_of_proof remains with petitioners because as we explain below we conclude that petitioners have failed to substantiate their reported expenses ii whether mr robinson qualified as an employee or an independent_contractor when he rendered services to temple university whether a taxpayer is an independent_contractor or an employee is decided by applying common_law principles to the specific facts and circumstances of the case 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir for guidance on whether a worker qualifies as an employee under common_law principles courts have generally looked to the restatement of agency cmty for creative non-violence v reid 490_us_730 ndollar_figure relevant factors include the degree of control exercised by the principal which party invests in the work facilities used by the worker the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship whether the worker is paid_by the job or by the time the relationship the parties believed they were creating and the provision of employee_benefits see 117_tc_263 detorres v commissioner tcmemo_1993_161 see also restatement agency 2d sec_220 we consider all of the facts and circumstances of each case and no single factor is dispositive ewens miller inc v commissioner supra pincite respondent argues that mr robinson’s working arrangement with temple is similar to the taxpayers’ positions as adjunct professors in potter v commissioner tcmemo_1994_356 and bilenas v commissioner tcmemo_1983_661 and that mr robinson similarly should be treated as a part-time_employee in both of those cases the taxpayers were hired by their respective universities as adjunct professors to teach semester-long classes on a class-by-class basis the schools determined which courses those adjunct professors would teach and where they would teach them the schools managed enrollment in the courses and provided classroom space in both cases the universities treated the relationship as an employer-employee relationship however certain aspects of the instant case are more similar to reece v commissioner tcmemo_1992_335 in which we held that the taxpayer’s position as an instructor for seminars he conducted as part of a university’s executive education program was that of an independent_contractor not an employee in reece the taxpayer was employed by the university as a full-time professor and the taxpayer conducted corporate seminar services to multiple clients in his spare time some of the seminars he designed and led were taught through the executive education program at the university in classrooms supplied by the university the seminars led by the taxpayer were short and were not offered for college credit the university considered the taxpayer’s seminar work separate from his work as a professor and treated him like its other seminar instructors as an independent_contractor the principal’s degree of control_over the details of the taxpayer’s work is the most important factor in determining whether a common_law employment relationship exists see 538_us_440 weber v commissioner supra pincite in an employer-employee relationship the principal must have the right to control not only the result of the employee’s work but also the means and method used to accomplish that result 63_tc_621 youngs v commissioner tcmemo_1995_94 affd without published opinion 98_f3d_1348 9th cir the degree of control necessary to find employee status varies according to the nature of the services provided weber v commissioner supra pincite where the nature of the work is more independent a lesser degree of control by the principal may still result in a finding of an employer- employee relationship potter v commissioner supra reece v commissioner supra in each of potter bilenas and reece we concluded that the taxpayer’s position as a professor whether adjunct or otherwise required a certain degree of independence yet in potter and bilenas we concluded that the taxpayer’s work as an adjunct professor nonetheless resulted in an employer-employee relationship in reece we stated that although the taxpayer’s full-time job as a professor was no doubt that of an employee despite the degree of independence inherent in that position the circumstances of the case did not warrant extending that relationship to cover the taxpayer’s services as a seminar instructor for the university’s executive education program the amount of control temple exercised over mr robinson in his work as a vocational instructor is somewhere between that exercised over the adjunct professors in potter and bilenas and that exercised over the seminar instructor in reece in both potter and bilenas the university mandated the courses the respective adjunct professors were to teach and in bilenas the school even selected the textbooks and syllabuses he was to use in contrast in reece the taxpayer wrote his own course materials and syllabuses even though those materials were published by the school and were not permitted to be sold separately mr robinson prepares the curricula for the courses he teaches sometimes he is in charge of writing and editing the entire curriculum at other times he writes only a portion of it however mr robinson does not select the topics to cover in the curricula they are chosen by the state police commissions that pay temple as in reece temple publishes the work produced by mr robinson and distributes it with the course materials accordingly temple exercises less control_over mr robinson’s teaching work than the universities in potter and bilenas but more than the university in reece a significant distinction between the instant case and the potter bilenas and reece cases is that in the instant case part of mr robinson’s work for temple during the years in issue consisted of writing and updating curricula his work on the curricula was separate and distinct from his teaching and he was compensated for that work by the job although the taxpayer in reece wrote his own curricula he was not compensated for doing so and wrote the curricula only to facilitate his teaching the only control temple asserted over mr robinson’s work updating curricula was to set the deadlines for his work and convey the general topics he was to cover temple did not exercise control_over how mr robinson completed the curricula the control test suggests that mr robinson was an independent_contractor see packard v commissioner supra pincite see also 517_f2d_976 2d cir although composers contracted for a specific output they worked at their own pace at home and were not subject_to day-to-day supervision suggesting independent_contractor status because the principal had no right to control the manner of performance as to the second factor temple provided the facilities where mr robinson taught but did not provide him an office or any other space in which to write and update curricula the third factor asks whether the individual had the opportunity for profit or loss it is true as respondent asserts that mr robinson’s opportunity for profit or loss did not depend upon the level of enrollment in his classes however petitioners contend that the opportunity for profit or loss in mr robinson’s job as a police trainer did not consist of an opportunity for profit or loss in individual courses he taught but rather in how many courses he was hired to teach each year mr robinson testified that although most of his outside income has come from temple he has also received compensation from providing expert testimony conducting other training and curriculum writing in reece the taxpayer likewise provided services as a seminar instructor both to the university and to other organizations unlike the taxpayer in reece mr robinson recently has not been successful at soliciting other buyers for his services however the fact that he has not been successful does not change the nature of his business the fourth factor requires us to consider whether the principal could discharge the individual because petitioners did not provide copies of mr robinson’s contracts with temple it is difficult to assess the discharge authority factor however the record does contain several letters from temple to mr robinson that suggest he was hired for individual jobs several times each year during he was separately hired to teach eight classes and to update curricula and during temple entered into four separate agreements with mr robinson being repeatedly asked to perform discrete tasks under varying payment terms suggests that if temple had not satisfied with mr robinson’s performance its recourse would have been to not hire him for any more projects rather than to discharge him the fifth factor asks whether the work performed by the taxpayer was part of the principal’s regular business temple is primarily a university and not a police training academy although teaching is part of its business as a university the type of teaching that is central to its mission is teaching for- credit courses completed by regularly enrolled students teaching noncredit courses to police officers through contracts with the commonwealth of pennsylvania is not an essential part of temple’s regular business the sixth factor requires us to consider the permanence of mr robinson’s relationship with temple although he has been involved in the cjtp for many years mr robinson’s duties teaching and writing curricula have fluctuated throughout that period and recently have been very minimal during for instance mr robinson taught only days and updated one curriculum moreover each of those assignments was a separate engagement with temple governed by different payment terms during he engaged in four separate agreements with temple for remuneration totaling only dollar_figure his position at temple is significantly less permanent than that of the taxpayer in potter who had taught semester-long courses for many consecutive years again mr robinson’s situation is more similar to that of the taxpayer in reece who had been teaching seminars through the university’s executive education program for many years but taught multiple small seminars for to days each year the seventh factor asks whether the taxpayer was paid_by the job or by the time mr robinson was paid an hourly wage for his teaching duties but he was paid a set fee for the curricula he wrote the hourly wage he received for teaching is consistent with an employer-employee relationship but the set fee for writing curricula suggests an independent_contractor relationship see c c eastern in60_f3d_855 d c cir that drivers were paid_by the job suggested independent_contractor status 969_f2d_1547 3d cir that a photographer was paid_by the job suggested independent_contractor status 25_tc_1296 that a doctor was given an annual salary and was not paid_by the job suggested employee status the eighth factor examines the relationship the parties believed they were creating since temple has issued mr robinson forms w-2 and it denied his requests to issue him forms 1099-misc from temple’s perspective mr robinson was a part- time employee temple’s treatment of mr robinson as an employee is different from the taxpayer’s treatment in reece where the university did not consider the taxpayer’s services as a seminar instructor to be within an employment relationship but it is consistent with the way the universities treated the adjunct professors in potter and bilenas the ninth factor asks whether the alleged employer_provided employee_benefits mr robinson received no employee_benefits from temple considering all of the foregoing facts and circumstances and applying common_law principles we conclude that mr robinson was an independent_contractor at temple during the years in issue iii whether petitioners are entitled to the deductions they claimed for each year deductions are a matter of legislative grace and taxpayers generally bear the burden of proving their entitlement to the deductions claimed sec_6001 503_us_79 sec_162 permits as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be deductible ordinary and necessary expenses must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs additionally sec_212 generally allows the deduction of ordinary and necessary expenses paid_or_incurred during the tax_year for the production_or_collection_of_income sec_1_212-1 income_tax regs the deduction for such expenses must be reasonable in amount and bear a reasonable_and_proximate_relationship to the production or collection of taxable_income id however a taxpayer may not deduct personal expenses sec_262 generally a taxpayer must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we generally will not estimate a deductible expense however unless the taxpayer presents sufficient evidence to provide some basis upon which an estimate may be made 85_tc_731 sec_274 supersedes the cohan doctrine for certain categories of expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir generally a deduction is disallowed for travel_expenses meals and entertainment and listed_property unless the taxpayer properly substantiates the amount of the expense the time and place of the expense the business_purpose and in the case of meals and entertainment the business relationship between the taxpayer and the persons being entertained sec_274 listed_property includes passenger automobiles any type of property generally used for entertainment or recreation any computer_or_peripheral_equipment and any cellular phone or other similar telecommunications equipment sec_280f generally deductions for expenses subject_to the strict sec_280f was amended by the small_business jobs_act of publaw_111_240 124_stat_2560 which removed cellular phones and other similar telecommunications equipment from listed_property however that amendment is effective only for tax years beginning after date id sec_2043 substantiation requirements of sec_274 must be disallowed in full unless the taxpayer satisfies every element of those requirements sanford v commissioner supra pincite larson v commissioner tcmemo_2008_187 sec_1_274-5t temporary income_tax regs fed reg date deductions for listed_property that is used both personally and in the taxpayer’s business are disallowed unless a taxpayer establishes the amount of business use of the property kinney v commissioner tcmemo_2008_287 olsen v commissioner tcmemo_2002_42 affd 54_fedappx_479 9th cir sec_1_274-5t temporary income_tax regs fed reg date taxpayers may substantiate their deductions by either adequate_records or sufficient evidence that corroborates the taxpayer’s own statement sec_274 to satisfy the adequate_records requirement a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use larson v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence used to support a taxpayer’s reconstruction of the expenditure ‘must have a high degree of probative value to elevate such statement’ to the level of credibility of a contemporaneous record larson v commissioner supra quoting sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records a taxpayer alternatively may establish an element of an expenditure by ‘his own statement whether written or oral containing specific information in detail as to such element’ and by ‘other corroborative evidence sufficient to establish such element ’ id quoting sec_1_274-5t temporary income_tax regs fed reg date even if an expense would otherwise be deductible the deduction may still be denied if there is insufficient substantiation to support it see sec_1 5t a temporary income_tax regs supra we do not estimate under the cohan doctrine expenses that are subject_to the requirements of sec_274 sanford v commissioner supra pincite larson v commissioner supra a schedule c expenses for mr robinson for the years in issue petitioners reported the following expenses for mr robinson on a schedule c for each year expense business use of home_office expense repairs and maintenance supplies utilities car and truck travel meals and entertainment other expenses total dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number most of petitioners’ claimed expenses relate to mr robinson’s use of an office in his home sec_280a generally prohibits the deduction of the costs of a taxpayer’s residence however sec_280a permits a deduction for the allocable portion of a residence that is used exclusively and on a regular basis as a taxpayer’s principal_place_of_business to meet the regular basis test under sec_280a the business use must be more than occasional or incidental 76_tc_696 it must be continuous ongoing or recurring uphus v commissioner tcmemo_1994_71 petitioners offered no testimony or other evidence regarding the amount of time mr robinson spent doing work in the office in his home mr robinson had a full-time job at rowan university during the years in issue and he completed only minimal work for temple during each year the parties stipulated that mr robinson’s work for temple was completed out of the office in his home but the amount of work he was required to complete was so minimal that it does not allow us to conclude in the absence of any other evidence that mr robinson used the office in his home on a regular basis because petitioners bear the burden of proving that mr robinson regularly used the office in his home during the years in issue and because they offered no evidence to prove such regular use we conclude that petitioners have failed to show that they are entitled to deduct any expenses related to mr robinson’s use of an office in his home during the years in issue accordingly because petitioners may not deduct such expenses we sustain respondent’s disallowance of all the expense deductions petitioners claimed for the business use of their home_office expenses repairs and maintenance supplies and utilities all of which are related to mr robinson’s use of an office in petitioners’ home except for cellular phone and computer expenses which we treat separately cellular phones and computers are listed_property under sec_280f and therefore related expenses are subject_to strict substantiation under sec_274 petitioners offered no testimony or other evidence regarding the business_purpose of mr robinson’s cellular phone or apple computer accordingly petitioners have failed in their burden_of_proof and we sustain respondent’s disallowance of petitioners’ cellular phone and computer expense deductions for the years in issue petitioners claimed car and truck expenses for mr robinson’s chrysler pacifica pacifica passenger automobiles are listed_property under sec_280f and expenses associated with their purported business use therefore are subject_to the heightened substantiation requirements of sec_274 for petitioners reported car and truck expenses totaling dollar_figure for mr robinson’s pacifica to substantiate those expenses petitioners provided canceled checks and invoices from mr robinson’s payments to chrysler financial for the pacifica totaling dollar_figure and miscellaneous receipts from mechanics body shops insurance_companies and tolls totaling dollar_figure on the schedule c for mr robinson’s business petitioners reported that mr robinson drove the pacifica big_number miles for business big_number for commuting and big_number for other purposes however petitioners did not provide a log documenting mr robinson’s business trips nor did they otherwise explain how he managed to drive big_number miles for his business even though he taught class only days during for petitioners claimed car and truck expenses of dollar_figure for mr robinson’s pacifica petitioners similarly provided invoices substantiating most of mr robinson’s payments to chrysler financial for the pacifica totaling dollar_figure during petitioners reported on the schedule c for mr robinson’s business that mr robinson drove the pacifica big_number miles for business zero miles for commuting and big_number miles for other purposes during as with the expenses for mr robinson did not supply a log or other means to substantiate the purposes of his trips or explain how he calculated his miles petitioners provided no other documentation of mr robinson’s car and truck expenses for and it is unclear from the record how he arrived at total expenses of dollar_figure petitioners offered no testimony or other evidence to explain how they calculated which automobile expenses were related to mr robinson’s business and which were not the very round numbers of miles reported on the schedules c and the overall lack of any records suggesting how the expenses were allocated significantly detract from the credibility of the expenses reported we conclude that petitioners have failed in their burden of satisfying the strict substantiation requirements of sec_274 and we therefore sustain respondent’s disallowance of petitioners’ car and truck expense deductions petitioners claimed deductions for additional travel_expenses as well as meal and entertainment_expenses related to mr robinson’s business during the years in issue however they provided no documentation or testimony to support their claimed travel_expenses and meal and entertainment_expenses accordingly petitioners have failed in their burden_of_proof and we therefore sustain respondent’s disallowance of deductions for those expenses finally petitioners claimed deductions for other expenses on their schedules c of dollar_figure and dollar_figure for their and tax years respectively those expenses reflect the costs of publications mr robinson purchased during the years in issue petitioners did not provide any receipts or invoices to substantiate the expenses they deducted for publications for instead petitioners provided only canceled checks and credit card statements which do not give any details about the items mr robinson purchased petitioners did provide receipts to substantiate mr robinson’s expenses for publications for the receipts they provided show that the publications mr robinson purchased included laugh out loud knock-knock jokes several books about midwives several television shows on dvd including gilmore girls arrested development and friends several books about origami several books on the architect frank lloyd wright a harry potter book witchcraze teen idol in her shoes a christmas carol top gun mary poppins must-see movies good will hunting the iliad the odyssey subscriptions to people magazine several books on logic unknown purchases totaling dollar_figure at lexisnexis and various other publications some of which were not listed on the receipts and some of which the parties stipulated were not related to mr robinson’s business although mr robinson admitted during his testimony that many of the books listed on the receipts for were unrelated to his business petitioners argued that it should not matter because the receipts and statements they supplied total approximately dollar_figure and they deducted only dollar_figure in expenses however petitioners appear to have erred in those calculations we find that the sum of the receipts they provided falls well short of the expense deduction they claimed the sum of all the purchases listed on the receipts is dollar_figure yet petitioners deducted dollar_figure on their schedule c moreover although we have examined all of the receipts petitioners provided we did not find even a single receipt that would have justified deducting the item’s cost as a business_expense most of the receipts were clearly unrelated to mr robinson’s business the few that might conceivably have been related to his business as a police instructor receipts from lexisnexis and the pennsylvania state bookstore did not list the items purchased and mr robinson did not testify or provide other evidence about how they were related to his business during cross-examination mr robinson attempted to justify some of the expenses that were apparently unrelated to his business for instance he contended that a subscription to people magazine was a business_expense because it contained articles on current events that purchases of books on midwifery were business_expenses because he sometimes taught classes on ethics and that purchases of books about frank lloyd wright were business_expenses because the architect had been involved in a crime we are not persuaded by mr robinson’s testimony that such expenses were related to his business accordingly we conclude that petitioners have failed to substantiate any of the publication expenses they deducted on their schedules c and we therefore sustain respondent’s disallowance of those expenses b schedule a deductions for mrs robinson’s expenses pursuant to sec_162 a taxpayer is entitled to deduct all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business however employees cannot deduct such expenses to the extent that employees are entitled to reimbursement from their employers for expenditures related to their status as employees 788_f2d_1406 9th cir affg tcmemo_1984_533 79_tc_1 the deduction for an employee’s unreimbursed business_expenses under sec_162 is claimed on form_2106 employee business_expenses and included in the miscellaneous_itemized_deductions claimed on form_1040 u s individual_income_tax_return schedule a an individual performing services as an employee may deduct miscellaneous_itemized_deductions incurred in the performance of services as an employee only to the extent such expenses exceed percent of the individual’s adjusted_gross_income sec_67 expenses_incurred in the performance of services as an employee are to be reported as required by the regulations promulgated under sec_162 see sec_1_162-17 income_tax regs to satisfy the requirements of sec_162 an expense must be ordinary and necessary and have the requisite relationship to the taxpayer’s business the taxpayer bears the burden of proving that the claimed expenses were ordinary and necessary under sec_162 the employee must show the relationship between the expenditures and the employment see rosemann v commissioner tcmemo_2009_185 colvin v commissioner tcmemo_2007_157 affd 285_fedappx_157 5th cir evans v commissioner tcmemo_1974_267 affd in part and revd in part on another ground 557_f2d_1095 5th cir petitioners claimed on their tax returns for the years in issue that mrs robinson was eligible for the following unreimbursed employee_business_expense deductions expense vehicle expense parking fees tolls and transportation travel_expenses other business_expenses meals and entertainment total dollar_figure dollar_figure big_number big_number big_number big_number --- big_number big_number mrs robinson was the sole driver of petitioners’ chrysler sebring sebring during the years in issue on their schedule a for petitioners reported that mrs robinson drove big_number miles big_number of which were for business they used the corresponding percentage percent to calculate the share of mrs robinson’s total reported gasoline oil repairs and vehicle insurance expenses of dollar_figure that should be allocated to mrs robinson’s unreimbursed employee business_expenses in total petitioners reported dollar_figure as mrs robinson’s unreimbursed employee business vehicle expenses during petitioners did not supply a log or other means to substantiate the business purposes of mrs robinson’s trips in the sebring nor did they explain the purposes of such trips during their testimony for petitioners made the same calculation as for reporting that mrs robinson traveled big_number miles in the sebring big_number of which were for business for they claimed dollar_figure in expenses for gasoline oil repairs and vehicle insurance and they reported an unreimbursed employee business vehicle expense of dollar_figure petitioners provided no evidence or testimony to substantiate the business_purpose of the miles they reported on their schedule a as stated above passenger automobiles are listed_property and expenses associated with their purported business use are subject_to the heightened substantiation requirements of sec_274 petitioners have the burden_of_proof yet they provided no testimony or other evidence to substantiate the business purposes of the expense deductions claimed for mrs robinson’s vehicle accordingly we conclude that they have failed to prove that they are entitled to those deductions and we therefore sustain respondent’s disallowance of them it is unclear from the record how petitioners arrived at the remainder of the expenses they reported for mrs robinson on their schedule a except for invoices from chrysler financial and a single receipt from an auto mechanic petitioners provided no receipts to substantiate the dollar_figure in unreimbursed employee business_expenses petitioners claimed that mrs robinson incurred during instead petitioners provided a list of uncategorized expenses culled from credit card statements totaling dollar_figure during her testimony mrs robinson explained that three of the charges listed were for visits to tourist attractions the metropolitan museum of art the philadelphia museum of art and the easton town center in ohio which mrs robinson explained was a lifestyle center that demonstrated the direction retail had taken in the last decade mrs robinson explained that she made visits to tourist attractions to look for ideas or business opportunities that she might employ in her own business an activity she labeled benchmarking although mrs robinson believed such benchmarking excursions were important for developing her business her employer would not reimburse her for them and they had to be conducted on her personal time mrs robinson did not testify about or otherwise explain any of the other unreimbursed employee business_expenses she deducted for to substantiate mrs robinson’s reported unreimbursed employee business_expenses of dollar_figure for petitioners supplied invoices and canceled checks from chrysler financial for their payments on the sebring and uncategorized receipts totaling dollar_figure many of the receipts are from restaurants yet petitioners reported no expenses for meals and entertainment on mrs robinson’s schedule a for other receipts show expenses for parking airplane tickets and retail items including two purchases of doll clothes at american girl place in new york the largest receipt is from a hotel stay at disney’s grand californian hotel at disneyland in anaheim california petitioners also included receipts for tickets to disneyland and receipts from a visit to disney world in orlando florida during her testimony mrs robinson explained that she makes an annual trip to disney world to see what’s going on while there she visits all of the theme parks to compare the newest attractions and look at disney’s retail establishments mrs robinson took these trips during accompanied by mr robinson and their daughter on at least one of the trips they were also accompanied by mrs robinson’s mother and mr robinson’s mother nonetheless petitioners claimed that all of the expenses from those trips were unreimbursed employee business_expenses because they were important benchmarking excursions for mrs robinson’s job if a trip is primarily personal expenses are not deductible even if the taxpayer engaged in some business activities at the destination sec_1_162-2 income_tax regs whether travel is primarily related to the taxpayer’s trade_or_business or is primarily personal is a question of fact sec_1_162-2 income_tax regs see also 82_tc_686 the amount of time spent on personal activity during the trip compared with the amount of time spent on activities directly relating to the taxpayer’s trade_or_business is an important factor in determining whether the trip is primarily personal sec_1_162-2 income_tax regs the taxpayer must prove that the trip was primarily related to the trade_or_business rule a petitioners have failed to show that mrs robinson’s trips to visit tourist attractions around the country were ordinary and necessary for her employment see sec_162 moreover the facts suggest that the primary purpose of her trips was personal pleasure she was always accompanied by other family members and she took vacation time to make the trips the mere fact that mrs robinson may have garnered some business ideas on her visits to tourist attractions does not permit her to deduct the costs of those trips as unreimbursed employee business_expenses accordingly we sustain respondent’s disallowance of all expenses associated with those trips during the years in issue because we understand petitioners to be claiming that all of mrs robinson’s unreimbursed employee business_expenses relate to her benchmarking excursions the disallowance of those expenses dispenses with all of the unreimbursed employee business_expenses claimed by mrs robinson c schedule a deductions for mr robinson’s expenses petitioners also claimed unreimbursed employee_business_expense deductions for mr robinson on their schedules a for the years in issue in the following amounts expense vehicle expense parking fees tolls and transportation travel_expenses other business_expenses meals and entertainment total --- dollar_figure dollar_figure big_number --- big_number big_number petitioners offered no documents testimony or other evidence to substantiate mr robinson’s schedule a expenses accordingly petitioners have failed in their burden_of_proof and we therefore sustain respondent’s disallowance of all such expenses for the years in issue d schedule a deductions for tax preparation expenses petitioners also claimed tax preparation expenses of dollar_figure and dollar_figure for their and tax years respectively however they did not provide any receipts to substantiate those expenses accordingly petitioners have failed in their burden_of_proof and we therefore sustain respondent’s disallowance of their tax preparation expense deductions iv whether petitioners are liable for additions to tax under sec_6651 for failure_to_file timely returns sec_6651 provides for an addition_to_tax where a failure_to_file a federal tax_return timely is not due to reasonable_cause or is due to willful neglect pursuant to sec_7491 the commissioner generally bears the burden of production for any penalty but the taxpayer bears the ultimate burden_of_proof 116_tc_438 petitioners do not dispute that they were late in filing their tax returns for the years in issue consequently respondent has met his burden of production under sec_7491 and in order to avoid the sec_6651 addition_to_tax petitioners have the burden of establishing reasonable_cause and the absence of willful neglect for failure_to_file timely see 135_tc_26 135_tc_1 petitioners contend that their failure_to_file timely is due to reasonable_cause because they were awaiting a decision in a prior dispute before the tax_court regarding mr robinson’s status as an independent_contractor however the stipulated decision in that case was entered on date and petitioners’ tax returns for the years in issue were not due until date and date petitioners offered no other explanation for why they filed their returns late accordingly we conclude that petitioners have failed in their burden_of_proof and we therefore sustain respondent’s determination of the addition_to_tax under sec_6651 against petitioners for their failure_to_file timely returns v whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to causes specified in subsection b subsection b applies the penalty to any underpayment attributable to inter alia a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations there is a substantial_understatement_of_income_tax for any_tax year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 however the amount of the understatement may be reduced by any portion of the understatement attributable to any item for which there was substantial_authority for the taxpayer’s treatment or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return and there was a reasonable basis for the taxpayer’s treatment sec_6662 sec_6662 and b also imposes a penalty for negligence or disregard of rules or regulations under sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of this title we have defined negligence as a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances 114_tc_259 failure to maintain adequate books_and_records or to substantiate items properly constitutes negligence sec_1_6662-3 income_tax regs a taxpayer is considered to have disregarded rules or regulations even if such disregard is careless meaning that the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs generally the commissioner bears the burden of production with respect to any penalty including the accuracy-related_penalty sec_7491 higbee v commissioner supra pincite to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner supra pincite the commissioner has the burden of production only the ultimate burden of proving that the penalty is not applicable remains on the taxpayer id respondent contends that petitioners are liable for the penalty pursuant to sec_6662 both because they substantially understated their income_tax and because they were negligent petitioners understated their tax_liabilities by dollar_figure and dollar_figure for their and tax years respectively the amount by which they understated their tax_liability for each year exceeds both percent of the amount required to be shown on their return for each year dollar_figure and dollar_figure respectively and dollar_figure petitioners have the burden_of_proof regarding whether any portion of either understatement should be reduced pursuant to sec_6662 but they did not address the issue or present any evidence showing that their understatements should be reduced accordingly we conclude that petitioners have failed in their burden_of_proof and we therefore hold that petitioners are liable for the sec_6662 penalty for both years for substantially understating their income_tax see sec_6662 because we decide petitioners are liable for the sec_6662 penalty on account of their substantial understatements of their tax_liabilities for both years we need not consider whether they were also negligent in reaching the foregoing holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
